Citation Nr: 0523453	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant is the legal surviving spouse of the 
veteran for the purposes of VA benefits.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1946.  He died in March 1982, and the appellant 
contends that she is his surviving spouse for VA purposes.  
She had been represented by a service organization, but 
canceled authority for the service organization to act on her 
behalf in December 2003.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a June 2002 determination by the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).

In May 2004, the Board remanded the case for additional 
development.  Subsequently, a July 2005 rating action 
continued the prior denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This is a contested claim, since allowance of the appellant's 
appeal could result in a loss of benefits to the O.W., the 
appellee, whom the RO recognized as the veteran's surviving 
spouse.  As a simultaneously contested claim, special 
procedural regulations are applicable.  See 38 U.S.C.A. § 
7105A (West 2002); 38 C.F.R. § 19.100, 19.101, 19.102, 
20.501, 20.713(a) (2004); see also M21-1, Part IV, Chapter 5.

Under applicable criteria, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case (SOC).  
38 C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  38 
C.F.R. § 19.102.

The Board's previous remand, dated in May 2004, specifically 
requested that both the appellant and O.W., who is currently 
recognized as the surviving spouse of the veteran, should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded time to respond.  Review of the claims folder shows 
that the appellant was provided with an SSOC in July 2005, 
and subsequent e-mail correspondence from her indicated that 
she wished the Board to readjudicate her claim on the 
evidence of record.  However, there is no documentation in 
the claims folder that O.W. was provided with an SSOC and 
given time to respond.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case is REMANDED for the following:

The RO should provide a copy of the 
supplemental statement of the case issued 
in July 2005 to O.W., who is currently 
recognized as the surviving spouse of the 
veteran.  O.W. should then be afforded 
the appropriate time in which to respond.  
The RO should ensure that all due process 
requirements for contested claims are 
followed.  

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

